OPINION — AG — THE STATE BOARD OF BARBER EXAMINERS MAY SET A MINIMUM PRICE SCHEDULE FOR THE LICENSED MEMBERS OF THE BARBER PROFESSION PURSUANT TO EXISTING LEGISLATION SO LONG AS THE PRICE SCHEDULE IS NOT ARBITRARY OR CAPRICIOUS BUT BEARS A DIRECT RELATIONSHIP TO THE HEALTH, SAFETY, OR WELFARE OF THE PEOPLE OF OKLAHOMA. ABSENT EXPRESS LEGISLATION TO THE CONTRARY, THE GENERAL RULE IS THAT A REGULATORY AGENCY MAY LEGALLY SET MINIMUM PRICES MADE TO THE PUBLIC FOR CERTAIN SERVICES ONLY IF SUCH MINIMUM PRICES BEAR A DIRECT RELATIONSHIP TO THE HEALTH, SAFETY OR WELFARE OF THE PUBLIC AT LARGE. SUCH A DETERMINATION IS A QUESTION OF FACT TO BE DETERMINED UNDER THE CIRCUMSTANCES OF EACH CASE. IF SUCH MINIMUM CHARGES ARE FOUND IN A GIVEN CASE TO BE LAWFUL, THE METHOD OF IMPOSING SAID CHARGES, WHETHER ON A UNIFORM STATEWIDE BASIS OR A COUNTY BY COUNTY BASIS WILL AGAIN DEPEND ON THE PARTICULAR FACTS OF THE CASE. CITE: 59 O.S. 1971 102.5 [59-102.5], 59 O.S. 1971 102.4 [59-102.4], 59 O.S. 1971 102.1 [59-102.1] [59-102.1], OPINION NO. 74-137 (DANIEL J. GAMINO)